    Case 2:20-cv-06592-RGK-SP Document 9 Filed 08/07/20 Page 1 of 2 Page ID #:45
                                                                                        JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2: 20-cv-06592-RGK-SP                                         Date   August 7, 2020
 Title             LIMA v. COSTCO WHOLESALE CORPORATION




 Present: The                    R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
          Sharon L. Williams (not present)                                     Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) Order Remanding Action to State Court

        On June 24, 2020, Costco Wholesale Corporation (“Defendant”) was served with a complaint
filed by Patricia Lima (“Plaintiff”). The complaint alleges a personal injury claims for injuries resulting
from a slip and fall accident occurring at a Costco store.

      On July 24, 2020, Defendant removed the action to this Court alleging jurisdiction on the
grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby
remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). Whether or not the plaintiff
challenges these allegations, a court may still insist that the jurisdictional requirement has been
established by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir.
1992).

        In its Notice of Removal, Defendant merely states that Plaintiff alleges “severe injuries” and
declines to limit her damages to $75,000 or less. Given the nature of the action, and the facts pled, the
Court finds that the grounds on which Defendant relies to assert federal jurisdiction fail to plausibly
allege that the amount in controversy exceeds the jurisdictional threshold.




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:20-cv-06592-RGK-SP Document 9 Filed 08/07/20 Page 2 of 2 Page ID #:46
                                                                                      JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2: 20-cv-06592-RGK-SP                                         Date    August 7, 2020
 Title          LIMA v. COSTCO WHOLESALE CORPORATION

         In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


         IT IS SO ORDERED.


                                                                                               :
                                                            Initials of Preparer




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                   Page 2 of 2
